Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Claim Status
Claims 1-17 are pending. Claims 15-17 have been added. Claim 1 has been amended. Claims 1-17 are being examined in this application. In the response to the restriction requirement, Applicants elected Fabry disease, mesenchymal stem cells, CBE3. 

Response to Amendment
The declaration under 37 CFR 1.132 filed on 12/2/2021 is insufficient to overcome the rejection of claims 1-17 based upon 35 USC § 103 as set forth in the last Office action.
Applicant argues that “[T]he present invention is different from Ohshima et al. and Yokoi et al. in that the present invention transplants the cell structure which includes a plurality of biocompatible polymer blocks and a plurality of cells of at least one type and in which at least one of the polymer blocks is disposed in gaps between the plurality of cells, while Ohshima et al, and Yokoi et al, transplant only the cells. The technical difference of the present invention from Ohshima et.al and Yoko et al. i.e., transplanting the cell structure which includes a plurality of biocompatible polymer blocks and a plurality of cells of at least one type and in which at least one of the polymer blocks is disposed in pans between the plurality of cells, provides a remarkable effect which could not have been predicted from Ohshima et al. and Yokoi et al. The present inventors found that the activity (e.g. enzyme secretion} of cells is much higher in cell structures than in plate cultures of cells only.
Applicant also argues that “[N]akamura does not disclose any transplantation experiments of the cell structures, so the effect of the treatment method using the cell structures on the treatment of patients with the lysosomal storage disease was not predicted by Nakamura”.
Applicant’s arguments have been fully considered but are not persuasive.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
	Furthermore, Nakamura clearly teaches that the cell structures are used for cell transplantation. Therefore, the skilled artisan would have been motivated to transplant the cell structures of Nakamura in the methods of Ohshima et al. and Yokoi et al., and would have reasonably expected said cell structure to exhibit higher MSC (or bone marrow) survival, thus resulting in successful treatment of Fabry disease.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The rejection of claims 1-10 and 12-14 under 35 U.S.C. 103 as being unpatentable over Nitkin et al. in view of Nakamura is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection has been modified.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshima et al. (Proc Natl Acad Sci U S A. 1999 May 25;96(11):6423-7) in view of Nakamura (US 2012/0329157).
Ohshima et al. teach that “[T]reatment with bone marrow transplantation (BMT) from the wild-type mice resulted in the clearance of accumulated Gb3 in the liver, spleen, and heart with concomitant elevation of -Gal A activity. These findings suggest that BMT may have a potential role in the management of patients with Fabry disease” (abstract).
Ohshima et al. do not teach transplanting the instantly claimed cell structure.
Nakamura teaches a cell structure comprising polymer blocks having biocompatibility and cells, wherein the plural polymer blocks are arranged in spaces between the plural cells (claim 34), and wherein the cell structure is for cell transplantation (paras [0024], [0094], [0109]). 
Nakamura also teaches that that the micro-blocks are fit in the mosaic pattern, whereby the nutrition supply pathway into the mosaic cell mass is provided by the micro-blocks and the highly active metabolic state of the cells is more maintained than in the mass consisting only of the cells, and further teaches that the mosaic cell mass prepared with the recombinant gelatin micro-blocks exhibited higher cell survival than that brought about by the natural gelatin microblocks and the cells within this mosaic cell mass was alive. Use of the recombinant gelatin was shown to be able to achieve improvement in cell survival, which was impossible to achieve with the natural gelatin (para [0134]).
Nakamura additionally teaches that the cells include mesenchymal stem cells (paras [0091], [0146]), bone marrow (which comprises mesenchymal stem cells) and fibroblasts (para [0091]).
	It would have been obvious to one of ordinary skill in the art to use the cell structure of Nakamura to treat Fabry disease because Ohshima et al. teach that BMT may have a potential role in the management of patients with Fabry disease and Nakamura teaches that the cell structure instantly claimed exhibited higher cell survival.
	One of ordinary skill in the art would have reasonably expected the cell structure of Nakamura to exhibit higher MSC (or bone marrow) survival, thus resulting in successful treatment of Fabry disease.
With respect to the limitation “wherein the number of cells transplanted by the cell structure is 1.0x105 cells/kg to 2.0x108 cells/kg”, it is noted that cell structure taught by Nakamura is the same cell structure instantly claimed, thus would necessarily transplant the same number of cells. 
Alternatively, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum number of cells transplanted by normal optimization procedures known in the pharmaceutical art.
With respect to claim 2, Nakamura teaches that the cells include mesenchymal stem cells (paras [0091], [0146]).
With respect to claim 3, Nakamura teaches that the ratio between the polymer blocks and the cells is from 0.0000001 μg to 1 μg of the polymer blocks per cell (claim 1).
With respect to claim 4, Nakamura teaches that the polymer block has a size from 10 μm to 300 μm (para [0024]).
With respect to claim 5, Nakamura teaches that the thickness or diameter is from 400 μm to 3 cm (claim 36).
With respect to claims 6-7, Nakamura teaches that the polymer having biocompatibility is a recombinant gelatin represented by the formula: A-[(Gly-XY)n]m-B, wherein A represents any amino acid or amino acid sequence; B represents any amino acid or amino acid sequence; each X of total n independently represents any amino acid; each Y of total n independently represents any amino acid; n represents an integer of3 to 100; m represents an integer of 2 to 1 0; and each Gly-X-Y of total n may be the same as or different from each other (claim 41).
With respect to claim 8, Nakamura teaches the recombinant gelatin has (1) the amino acid sequence represented by SEQ ID NO: 1; or (2) an amino acid sequence having 80% or more homology with the amino acid sequence set forth in SEQ ID NO: 1 and having biocompatibility (claim 42), and further teach the recombinant gelatin is CBE3 (i.e. the elected species) (paras [0111], [0113], [0115]).
With respect to claim 9, Nakamura teaches that the crosslinking is performed with an aldehyde, a condensing agent, or an enzyme (paras [0024], [0063]).
With respect to claim 10, Nakamura teaches that the biocompatible polymer block is obtained using a pulverizer (paras [0089], [0115]-[0116]).
With respect to claim 12, Ohshima et al. teach that treatment with BMT resulted in elevation of -GlaA activity (abstract). 
With respect to claim 13, as discussed above, the skilled artisan would have been motivated, with a reasonable expectation of success to treat Fabry disease.
	With respect to claim 14, Nakamura teaches that the biocompatible polymer block is polypeptide (claim 38).
With respect to claims 15-16, as discussed above, Nakamura teaches that the cells include mesenchymal stem cells (paras [0091], [0146]), bone marrow (which comprises mesenchymal stem cells) and fibroblasts (para [0091]).
With respect to claim 17, as discussed above, the cell structure taught by Nakamura is the same cell structure instantly claimed, thus would necessarily transplant the same number of cells. Alternatively, it would have been obvious for one of ordinary skill to discover the optimum number of cells transplanted by normal optimization procedures known in the pharmaceutical art (see MPEP 2144.05 A).

Response to Arguments
Applicant’s arguments filed on 12/30/2021 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above under “Response to Amendments”.
For the reasons stated above the rejection is maintained.

This rejection has been modified.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (J Gene Med 2011; 13: 262–268) in view of Nakamura (US 2012/0329157), as evidenced by Ohshima et al. (Proc Natl Acad Sci U S A. 1999 May 25;96(11):6423-7).
Yokoi et al. teach that bone marrow transplantation and hematopoietic stem cell-based gene therapy can offer the potential of a curative therapeutic outcome for Fabry disease (FD) (page 262, background).
Yokoi et al. further teach that “[I]n FD mice, reconstitution with 100% donor cells is not required to obtain a therapeutic effect following bone marrow transplantation. These results suggest that a 30% gene correction might be sufficient to reverse disease manifestations in FD” (page 262, conclusions).
Yokoi et al. do not teach transplanting the instantly claimed cell structure.
Nakamura teaches a cell structure comprising polymer blocks having biocompatibility and cells, wherein the plural polymer blocks are arranged in spaces between the plural cells (claim 34), and wherein the cell structure is for cell transplantation (paras [0024], [0094], [0109]). 
Nakamura also teaches that that the micro-blocks are fit in the mosaic pattern, whereby the nutrition supply pathway into the mosaic cell mass is provided by the micro-blocks and the highly active metabolic state of the cells is more maintained than in the mass consisting only of the cells, and further teaches that the mosaic cell mass prepared with the recombinant gelatin micro-blocks exhibited higher cell survival than that brought about by the natural gelatin microblocks and the cells within this mosaic cell mass was alive. Use of the recombinant gelatin was shown to be able to achieve improvement in cell survival, which was impossible to achieve with the natural gelatin (para [0134]).
Nakamura additionally teaches that the cells include mesenchymal stem cells (paras [0091], [0146]), bone marrow (which comprises mesenchymal stem cells) and fibroblasts (para [0091]).
	It would have been obvious to one of ordinary skill in the art to use the cell structure of Nakamura to treat Fabry disease because Yokoi et al. teach that bone marrow transplantation can offer the potential of a curative therapeutic outcome for Fabry disease and Nakamura teaches that the cell structure instantly claimed exhibited higher cell survival.
	One of ordinary skill in the art would have reasonably expected the cell structure of Nakamura to exhibit higher MSC (or bone marrow) survival, thus resulting in successful treatment of Fabry disease.
With respect to the limitation “wherein the number of cells transplanted by the cell structure is 1.0x105 cells/kg to 2.0x108 cells/kg”, it is noted that cell structure taught by Nakamura is the same cell structure instantly claimed, thus would necessarily transplant the same number of cells. 
Alternatively, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum number of cells transplanted by normal optimization procedures known in the pharmaceutical art.
With respect to claim 2, Nakamura teaches that the cells include mesenchymal stem cells (paras [0091], [0146]).
With respect to claim 3, Nakamura teaches that the ratio between the polymer blocks and the cells is from 0.0000001 μg to 1 μg of the polymer blocks per cell (claim 1).
With respect to claim 4, Nakamura teaches that the polymer block has a size from 10 μm to 300 μm (para [0024]).
With respect to claim 5, Nakamura teaches that the thickness or diameter is from 400 μm to 3 cm (claim 36).
With respect to claims 6-7, Nakamura teaches that the polymer having biocompatibility is a recombinant gelatin represented by the formula: A-[(Gly-XY)n]m-B, wherein A represents any amino acid or amino acid sequence; B represents any amino acid or amino acid sequence; each X of total n independently represents any amino acid; each Y of total n independently represents any amino acid; n represents an integer of3 to 100; m represents an integer of 2 to 1 0; and each Gly-X-Y of total n may be the same as or different from each other (claim 41).
With respect to claim 8, Nakamura teaches the recombinant gelatin has (1) the amino acid sequence represented by SEQ ID NO: 1; or (2) an amino acid sequence having 80% or more homology with the amino acid sequence set forth in SEQ ID NO: 1 and having biocompatibility (claim 42), and further teach the recombinant gelatin is CBE3 (i.e. the elected species) (paras [0111], [0113], [0115]).
With respect to claim 9, Nakamura teaches that the crosslinking is performed with an aldehyde, a condensing agent, or an enzyme (paras [0024], [0063]).
With respect to claim 10, Nakamura teaches that the biocompatible polymer block is obtained using a pulverizer (paras [0089], [0115]-[0116]).
With respect to claim 12, as evidenced by Ohshima et al. treatment with BMT results in elevation of -GlaA activity (abstract). Thus, the skilled artisan would have reasonably expected the method obvious over Niktkin et al. and Nakamura to result in elevation of -GlaA activity.
With respect to claim 13, Niktkin et al. teach treating metachromatic leukodystrophy and Hunter syndrome (page 552, right column, 3rd para).
	With respect to claim 14, Nakamura teaches that the biocompatible polymer block is polypeptide (claim 38).
With respect to claims 15-16, as discussed above, Nakamura teaches that the cells include mesenchymal stem cells (paras [0091], [0146]), bone marrow (which comprises mesenchymal stem cells) and fibroblasts (para [0091]).
With respect to claim 17, as discussed above, the cell structure taught by Nakamura is the same cell structure instantly claimed, thus would necessarily transplant the same number of cells. Alternatively, it would have been obvious for one of ordinary skill to discover the optimum number of cells transplanted by normal optimization procedures known in the pharmaceutical art (see MPEP 2144.05 A).

Response to Arguments
Applicant’s arguments filed on 12/30/2021 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above under “Response to Amendments”.
For the reasons stated above the rejection is maintained.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658